EXHIBIT 10.17

 

DESCRIPTION OF ITC^DELTACOM, INC. ANNUAL BONUS PLAN

 

ITC^DeltaCom, Inc. (the “Company”) maintains an annual bonus plan for the
benefit of its corporate officers and certain other employees of the Company and
its subsidiaries. Bonuses are specified as a percentage of the employee’s annual
base salary. Bonus percentages generally are set by job classification level
within the Company, except that bonus percentages for the most senior executive
officers of the Company are established by the Compensation Committee of the
Board of Directors.

 

The Compensation Committee establishes annual target bonus awards based on the
achievement of the financial and operating objectives set by the Compensation
Committee for the Company. Typically, 100% of annual bonuses payable to senior
executives under the business plan are tied to the Company’s achievement of
revenue, EBITDA (cash flow) and capital budget targets. Bonuses for other
executives and employees are determined based on varying percentages of annual
base salary, tied to individual and departmental performance. Company
performance (measured against targets set for senior executives) plays a factor
in determining all bonus awards. The Compensation Committee has the discretion
to modify the foregoing percentage for senior executive officers as it deems
appropriate.